            Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 1 of 23



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE WESTERN DISTRICT OF TEXAS

                                           WACO DIVISION

       RPB Safety, LLC,                               COMPLAINT FOR DAMAGES AND

       Plaintiff,                                     INJUNCTIVE RELIEF

       vs.

       Tru-Vision Plastics, Inc.                      Jury Trial Demanded.

       Defendant.




               PLAINTIFF RPB SAFETY, LLC’S ORIGINAL COMPLAINT

       Plaintiff RPB Safety, LLC (“RPB” or “Plaintiff”), by and through its undersigned counsel,

as and for its Complaint against Defendant Tru-Vision Plastics, Inc. (“Tru-Vision” or

“Defendant”), hereby alleges as follows:

                                    NATURE OF THE CASE

       1.       This is an action for: (I) federal trademark infringement under 15 U.S.C. § 1125(a);

(II) federal trademark dilution under 15 U.S.C. § 1125(c); (III) federal unfair competition and false

designation of origin under 15 U.S.C. § 1125(a); (IV) trademark dilution under T EX. BUS. & COM.

CODE § 16.103; (V) trademark infringement under Texas common law; (VI) unfair competition

under Texas common law; (VII) misappropriation under Texas common law; and (VIII) unjust

enrichment.


        2.      This action is based on Tru-Vision’s willful, knowing, persistent, and unauthorized

use of RPB’s trademarks in connection with Tru-Vision’s sale and advertisement of its imitation,

knock-off product.



                                                 1
              Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 2 of 23



                                           THE PARTIES

         3.       Plaintiff RPB is a limited liability company organized and existing under the laws

of the State of Michigan with its principal place of business at 2807 Samoset Rd, Royal Oak, MI

48073.


         4.       Upon information and belief, Defendant Tru-Vision is a corporation organized and

existing under the laws of the State of Texas, with its principle place of business at 401 W. Blue

Bell Rd, Brenham, TX 77833. Tru-Vision may be served with process by services upon its

registered agent, Ted Dean, 401 West Blue Bell Rd., Brenham, Texas 77833


                                   JURISDICTION AND VENUE

         5.       The claims for federal trademark infringement, trademark dilution, and unfair

competition and false designation of origin (Counts I-III), arise under the Trademark Act of 1946

(as amended), namely 15 U.S.C. § 1051 et seq. Therefore, this Court has subject matter and original

jurisdiction over Counts I-III pursuant to 15 U.S.C. § 1121 and 28 U.S.C. § 1331 and 1338(a).


         6.       The claim for trademark dilution asserted in Count IV infra, arises under the Texas

Business and Commerce Code, namely, TEX. BUS. & COM. CODE § 16.103, and is so related to the

federal claims asserted in Counts I-III infra, that they form part of the same case or controversy.

Therefore, this Court has subject matter jurisdiction over Count IV pursuant to 28 U.S.C. §

1367(a).


         7.       The claims for common law trademark and trade dress infringement, unfair

competition, and unjust enrichment in Counts V-VIII infra, arise under the common law of the

State of Texas, and are so related to the federal claims asserted in Counts I-III infra, that they form

part of the same case or controversy. Therefore, this Court has subject matter jurisdiction over

Counts V- VIII pursuant to 28 U.S.C. § 1338(b) and 1367(a).


                                                   2
             Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 3 of 23



        8.       In the alternative, this Court has subject matter and original jurisdiction over all

Counts asserted herein, pursuant to 28 U.S.C. § 1332(a), because complete diversity of citizenship

exists between RPB and Tru-Vision, and the amount in controversy exceeds $75,000, exclusive of

interest and costs.


        9.       This Court has personal jurisdiction over Tru-Vision because Tru-Vision is subject

to the general jurisdiction of Texas as it is located within the State of Texas and has its principal

place of business within the State of Texas.


        10.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c),

because the claims alleged in the Complaint arose in this District, Tru-Vision’s principal place of

business exists in this District, and because this Court has personal jurisdiction over Tru-Vision in

this District.


                                   FACTUAL BACKGROUND

        11.      Starting in the 1970’s, RPB was created to revolutionize protective equipment,

specifically industrial respirators and other safety shields.


        12.      RPB offers a variety of products including the NOVA3, NOVA 2000, and the Astro

(collectively referred to as the “RPB products”). These products are specifically tailored for certain

conditions, and RPB has expended substantial time, energy, and resources in the design,

development, and marketing of these products.


        13.      The NOVA3 product offers one-click lens replacement, a revolutionary weightless

design to distribute weight evenly across the head and shoulders, an advanced helmet lighting

system, and an in-helmet communication system to wirelessly connect with others. The NOVA3

also features a tear-off lens, a cassette tear-off lens, and an outer and an inner lens.



                                                   3
          Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 4 of 23



       14.     The NOVA 2000 product is a respirator designed specifically for blasting. It

features an in-helmet communication system, and best in class hearing protection. The Nova 2000

features a tear-off lens, an outer and an inner lens.


       15.     The Astro product is an economical, lightweight blaster featuring best-in-class cape

attachment, the industry benchmark design for the replaceable cape cover band. The Astro also

features a tear-off lens, and an outer and an inner lens.


       16.     Aside from the substantial time developing these products, RPB has also spent time

and resources in securing its intellectual property rights in these products. RPB has been successful

in securing registrations for RPB, NOVA3, NOVA, and NOVA1, among other trademarks.


       17.     Based on continuous use in commerce of the mark since at least December 2, 2002,

RPB acquired a federal registration for the trademark ‘RPB’ on February 10, 2009 for “respirators

for non-medical use.” (See Reg. No. 3572344; see also Exhibit 1). Affidavits have been filed

pursuant to Sections 8 and 15 of the Lanham Act, 15 U.S.C. §§ 1058 and 1065, and this registration

is incontestable.


       18.     Based on continuous use in commerce of the mark since at least January 4, 2002,

RPB acquired a federal registration for the trademark NOVA3 on April 10, 2012 for “respirators

for non-medical use.” (See Reg. No. 4125740; see also Exhibit 2). Affidavits have been filed

pursuant to Sections 8 and 15 of the Lanham Act, 15 U.S.C. §§ 1058 and 1065, and this registration

is incontestable.


       19.     Based on continuous use in commerce of the mark since at least July 1999, RPB

acquired a federal registration for the trademark ‘NOVA’ on September 16, 2014 for “respirators

for non-medical use.” (See Reg. No. 4604242; see also Exhibit 3).



                                                   4
          Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 5 of 23



       20.     Based on continuous use in commerce of the mark since at least May 2016, RPB

acquired a federal registration for the trademark ‘NOVA1’ on Sep. 27, 2016 for “respirators for

non-medical use.” (See Reg. No. 5051329; see also Exhibit 4).


       21.     Through continuous and extensive use in commerce, RPB has also established

common law trademark rights in its ‘Astro’ mark for use in respirators for non-medical use.


       22.     In late 2018, RPB became aware of a company offering replacement parts for the

RPB Products and using the RPB trademarks prominently in its advertisements. The company,

Tru-Vision, is a Texas company and is not affiliated with, sponsored, by, or related to RPB in any

manner.


       23.     Tru-Vision offers replacement products for consumers in the retail merchandising,

safety and abrasive blasting industries. A sample Tru-Vision brochure is included as Exhibit 5,

which is also available at <http://www.tru-vision.com/wp-content/uploads/2012/02/Safety-

Abrasive-Blasting-Catalog-2018.pdf>. As shown in Exhibit 5, Tru-Vision offers its products to

similar consumers as RPB and in the same channels of trade as RPB, as RPB also markets its

products in the safety and abrasive blasting industries.


       24.     Tru-Vision offers replacements for RPB Products without any prior agreement or

authorization from RPB to offer these products. Yet, Tru-Vision prominently features the name

RPB and the product names NOVA 2000, NOVA3, and Astro in its brochure.


       25.     These products, while advertised in the brochure prominently as RPB Products do

not undergo the same quality standards that RPB uses in manufacturing their products.

Specifically, RPB’s products as a whole are National Institute for Occupational Safety and Health




                                                 5
          Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 6 of 23



(“NIOSH”) certified, whereas the products offered by Tru-Vision are aftermarket parts that lack

this certification.


        26.     Because of this advertising, consumers will believe that these aftermarket parts

have the same structural and functional integrity as an original RPB part. However, because Tru-

Vision manufactures these products without authorization or certification, RPB has no way to test

the quality of these products and consumers could be falsely induced to thinking that these products

are comparable.


        27.     Specifically, illustrated below for the NOVA3, Tru-Vision’s brochure offers RPB

NOVA3 Replacement Tear-Off lens, Replacement Outer Lens, Replacement Inner Lens and

Replacement Cassette Tear-Off lens




                                                 6
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 7 of 23



       28.    For the NOVA 2000, as illustrated in the below excerpt from Tru-Vision’s

brochure, Tru-Vision offers for sale, RPB NOVA 2000 Replacement Tear-Off lens, Replacement

Outer Lens, and Replacement Inner Lens.




       29.    With respect to the Astro, Tru-Vision offers for sale, RPB Astro Replacement Tear-

Off Lens, Replacement Outer Lens, and Replacement Inner Lens, as shown in the below excerpt

from Tru-Vision’s brochure.




                                              7
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 8 of 23




       30.     At the bottom of each of these pages features a small and inconspicuous disclaimer

which states “All products are compatible with the referenced products, but respirators using such

“compatible” products are not approved by the National Institute for Occupational Safety and

Health (NIOSH) nor associated with or approved by RPB® Safety, LLC.” An illustrative example

showing a page in Tru-Vision’s brochure with the relevant sections highlighted is shown below.




                                                8
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 9 of 23




       31.    This disclaimer is obscure and inconspicuously placed in the bottom of the page in

small font. This is to obfuscate the fact that Tru-Vision has no affiliation with RPB and is not

licensed by RPB to sell aftermarket RPB Products.


       32.    Upon information and belief a consumer reading this advertisement would not

notice the disclaimer or appreciate the information contained in this disclaimer. Thus, consumers

are likely to associate Tru-Vision and RPB.




                                               9
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 10 of 23



                              COUNT I
         FEDERAL TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1125(a)

        33.     RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.


        34.     Tru-Vision’s use in commerce of the RPB’s federally registered marks “RPB”,

“NOVA”, and “NOVA3” to advertise, market, promote, distribute, offer for sale, and/or sell

Defendants’ products, without RPB’s consent, is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Tru-Vision is RPB, or is a licensee, authorized

distributor, or affiliate of RPB, or that Tru-Vision, its activities, and/or their products, are

authorized, endorsed, sponsored, or approved by RPB, or vice versa.


        35.     Tru-Vision’s disclaimer is obscure and inconspicuous and does not rectify

consumer confusion with regards to Tru-Vision’s advertisements.


        36.     Upon information and belief, Tru-Vision has made, and will continued to make,

profits and gain from its unauthorized use of the RPB trademark to which it is not entitled in law

or equity.


        37.     Upon information and belief, the acts of Tru-Vision alleged in the foregoing

paragraphs are intentional, willful, with bad faith, and with the intention of deceiving and

misleading the public and causing harm to RPB.


        38.     Upon information and belief, Tru-Vision’s acts and conduct complained of herein

constitute federal trademark infringement in violation of 15 U.S.C. § 1125(a).


        39.     RPB has suffered, and will continue to suffer, irreparable harm from Tru-Vision’s

unauthorized use of RPB’s trademarks unless restrained by law.



                                               10
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 11 of 23



        40.     As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continue to suffer damages in an amount that is not presently ascertainable

but will be established at trial, and, at minimum, exceeds $75,000, exclusive of interest and costs.


                             COUNT II
    FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                      UNDER 15 U.S.C. § 1125(a)

        41.     RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.


        42.     RPB has acquired notoriety in the industrial respiratory industry as consumers

associate RPB, and its associated trademarks, with providing high quality respiratory systems.


        43.     Tru-Vision’s insufficient disclaimer at the bottom of its brochure is obscure and

inconspicuous, and does not accomplish the function for which it was created, and upon

information and belief was designed to cause this belief.


        44.     Upon information and belief, Tru-Vision’s widespread sale of knock-off

replacement parts of RPB falsely induces consumers into believing, mistakenly, that these products

are NIOSH certified, necessary for the safety of the user of a RPB Product.


        45.     Tru-Vision’s acts and conduct as described herein are likely to cause confusion,

cause mistake, and/or deceive the public into mistakenly believing that RPB is somehow connected

to or associated with Tru-Vision. Such acts constitute unfair competition, at least because Tru-

Vision has obtained an unfair advantage through its use of RPB’s trademarks to falsely designate

the origin, affiliation or sponsorship of Tru-Vision.




                                                 11
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 12 of 23



        46.     Upon information and belief, the acts of Tru-Vision alleged in the foregoing

paragraphs are intentional, willful, with bad faith, and with the intention of deceiving and

misleading the public and causing harm to RPB.


        47.     Upon information and belief, Tru-Vision’s acts and conduct complained of herein

constitute unfair competition and false designation of origin in violation of 15 U.S.C. § 1125(a).


        48.     RPB has suffered, and will continue to suffer, irreparable harm from Tru-Vision’s

unauthorized use of the RPB trademark unless restrained by law.


        49.     As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continue to suffer damages in an amount that is not presently ascertainable

but will be established at trial, and, at minimum, exceeds $75,000, exclusive of interest and costs.


                                   COUNT III
                  FEDERAL TRADE DILUTION UNDER 15 U.S.C. § 1125(a)

        50.     RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.


        51.     RPB’s trademarks are largely recognized in the industrial respiratory industry as

the leading producers of high quality industrial respiratory systems.


        52.     Tru-Vision prominently features the RPB name in its brochure to advertise the sale

of its products, while featuring a small disclaimer showing that Tru-Vision has no affiliation with

RPB at the bottom of the page.


        53.     Tru-Vision’s use of RPB’s trademarks without authorization from RPB is likely to

dilute the distinctive quality of RPB’s trademarks, and to decrease the capacity of that mark to

identify and distinguish RPB’s products, and is likely to cause harm to RPB’s business reputation


                                                12
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 13 of 23



        54.     Upon information and belief, the acts of Tru-Vision alleged in the foregoing

paragraphs are intentional, willful, with bad faith, and with the intention of deceiving and

misleading the public and causing harm to RPB.


        55.     Upon information and belief, Tru-Vision’s acts and conduct complained of herein

constitute federal trademark dilution in violation of 15 U.S.C. § 1125(a).


        56.     RPB has suffered, and will continue to suffer, irreparable harm from Tru-Vision’s

unauthorized use of RPB’s trademarks unless restrained by law.


        57.     As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continue to suffer damages in an amount that is not presently ascertainable

but will be established at trial, and, at minimum, exceeds $75,000, exclusive of interest and costs.


                                 COUNT IV
              TRADEMARK DILUTION UNDER TEX. BUS & COM. CODE § 16.103


        58.     RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.


        59.     RPB uses the trademarks RPB, NOVA3, NOVA 2000, and Astro in connection

with its industrial respirators and related components. Collectively these trademarks are referred

to as “RPB Product Trademarks”.


        60.     Through prominent, long, and continuous use in commerce, including commerce

within the State of Texas, these product names have acquired meaning in this industry, as they

have become known as the leaders in the industrial respirator market and these product names are

featured prominently in these industries.




                                                13
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 14 of 23



        61.     Tru-Vision’s use of the RPB Product Trademarks is without authorization from

RPB, and is likely to dilute the distinctive quality of the trademarks, and to decrease the capacity

of that mark to identify and distinguish RPB’s products, and is likely to cause harm to RPB’s

business reputation.


        62.     Upon information and belief, the acts of Tru-Vision alleged in the foregoing

paragraphs are intentional, willful, with bad faith, and with the intention of deceiving and

misleading the public and causing harm to RPB. Evidence of the bad faith is apparent by the blatant

use of the product names in large text and the overall small disclaimer in comparison to the

prominent use of the names in this count.


        63.     The aforesaid acts of Tru-Vision constitute trademark dilution in violation of the

Texas Anti-Dilution Statute, TEX. BUS. & COM. CODE § 16.103.


        64.     Unless enjoined by this Court, the acts of Tru-Vision complained of herein will

cause RPB to suffer irreparable harm for which there is no adequate remedy at law.


        65.     As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continue to suffer damages in an amount that is not presently ascertainable

but will be established at trial. RPB is entitled to injunctive relief, and RPB is also entitled to

recover at least Tru-Vision’s profits, actual damages, enhanced profits and damages, and

reasonable attorney fees at least. TEX. BUS. & COM. CODE § 16.104.


                                 COUNT V
              TRADEMARK INFRINGEMENT UNDER TEXAS COMMON LAW

        66.     RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.




                                                14
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 15 of 23



       67.     RPB has obtained a trademarks through use of RPB NOVA3, NOVA2000, and

Astro in connection with its Industrial Respirators as set forth above.


       68.     Tru-Vision’s use in commerce of the RPB Product Trademarks to advertise, market,

promote, distribute, offer for sale, and/or sell Tru-Vision’s products, without RPB’s consent, is

likely to cause confusion, cause mistake, and/or deceive consumers into mistakenly believing that

Tru-Vision is RPB, or are licensees, authorized distributors, or affiliates of RPB, or that Tru-

Vision, their activities, and/or their products, are authorized, endorsed, sponsored, or approved by

RPB, or vice versa.


       69.     Tru-Vision’s disclaimer is obscure and inconspicuous and does not rectify

consumer confusion with regards to Tru-Vision’s advertisements.


       70.     Upon information and belief, Tru-Vision’ used, and presently uses, the RPB

product name trademark in the State of Texas, without RPB’s authorization in furtherance of its

willful, deliberate, and bad faith scheme to trade upon the extensive consumer goodwill and

recognition RPB has established in the RPB Product Trademarks.


       71.     Upon information and belief, Tru-Vision has made, and will continued to make,

profits and gain from its unauthorized use of the RPB Product Trademarks to which it is not entitled

in law or equity.


       72.     Upon information and belief, the acts of Tru-Vision alleged in the foregoing

paragraphs are intentional, willful, with bad faith, and with the intention of deceiving and

misleading the public and causing harm to RPB. Evidence of the bad faith is apparent by the blatant

use of the product names in large text and the overall small disclaimer in comparison to the

prominent use of the names in this count.



                                                 15
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 16 of 23



        73.     Upon information and belief, Tru-Vision’s acts and conduct complained of herein

constitute trademark infringement in violation of the common law of the State of Texas.


        74.     RPB has suffered, and will continue to suffer, irreparable harm from Tru-Vision’s

unauthorized use of the RPB trademark unless restrained by law.


        75.     As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continue to suffer damages in an amount that is not presently ascertainable

but will be established at trial.


                                 COUNT VI
                UNFAIR COMPETITION UNDER TEXAS COMMON LAW


        76.     RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.


        77.     RPB has acquired notoriety in the industrial respiratory industry as consumers

associate RPB with providing high quality respiratory systems.


        78.     Tru-Vision’s disclaimer at the bottom of the page is obscure and inconspicuous and

does not accomplish the function for which it was created and upon information and belief was

designed to cause this belief.


        79.     RPB created the trademark and product names through extensive time, labor, effort,

skill and money.


        80.     RPB’s use of the product names predates any alleged use by Tru-Vision in the

United States or in the State of Texas in connection with industrial respiratory systems.




                                                16
          Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 17 of 23



         81.    Tru-Vision’s use in commerce of the RPB Product Trademarks to advertise, market,

promote, distribute, offer for sale and/or sell Tru-Vision’s product constitutes a false and

misleading representation of fact because Tru-Vision is not affiliated or associated with, endorsed

or sponsored by, or otherwise connected to RPB. Tru-Vision’s use in commerce of the RPB

product trademark to advertise, promote, distribute, offer for sale, and/or sell Tru-Vision’s Product

is likely to cause confusion, cause mistake, and/or deceive consumers into mistakenly believing

that Tru-Vision is a licensee, authorized distributor, or an affiliate of RPB, or that Tru-Vision, their

activities, and/or their products are authorized, endorsed, sponsored, or approved by RPB, or vice

versa.


         82.    Upon information and belief, the acts of Tru-Vision alleged in the foregoing

paragraphs are intentional, willful, with bad faith scheme to trade upon the extensive consumer

goodwill and recognition RPB has established and sow consumer confusion between the parties’

and their products.


         83.    Upon information and belief, Tru-Vision has made, and will continue to make,

substantial profits and gains from its unauthorized use of the RPB Product Trademarks to which it

is not entitled in law or equity.


         84.    Upon information and belief, Tru-Vision’s misappropriation of the RPB Product

Trademarks have been intentional, in bad faith, willful and malicious. Evidence of the bad faith is

apparent by the blatant use of the product names in large text and the overall small disclaimer in

comparison to the prominent use of the names in this count.


         85.    Upon information and belief, Tru-Vision’s acts and conduct complained of herein

constitute unfair competition in violation of the common law of the State of Texas.




                                                  17
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 18 of 23



        86.     As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continue to suffer damages in an amount that is not presently ascertainably,

but will be established at trial.


                                  COUNT VII
                  MISAPPROPRIATION UNDER TEXAS COMMON LAW


        87.     RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.


        88.     RPB has acquired notoriety in the industrial respiratory industry as consumers

associate RPB with providing high quality respiratory systems. Specifically, the RPB product

names have become notorious in the industry as the providers of high quality industrial respirators.


        89.     Tru-Vision’s disclaimer at the bottom of the page is obscure and inconspicuous and

does not accomplish the function for which it was created and upon information and belief was

designed to cause this confusion.


        90.     RPB created the RPB Product Trademarks and product names through extensive

time, labor, effort, skill and money.


        91.     RPB’s use of the product names predates any alleged use by Tru-Vision in the

United States or in the State of Texas in connection with industrial respiratory systems.


        92.     Tru-Vision has wrongfully used the RPB Product Trademarks in competition and

gained an unfair advantage, because Tru-Vision was not burdened with the expenses incurred by

RPB, including expenses related to compliance with industry standards.


        93.     Tru-Vision has commercially damaged RPB, at least by causing consumer

confusion as to origin and/or sponsorship/affiliation of the infringing products, by creating the

                                                18
          Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 19 of 23



false and misleading impression that the infringing products are manufactured by, authorized by,

or otherwise associated with RPB, and taking away sales that RPB would have made.


         94.    Upon information and belief, the acts of Tru-Vision alleged in the foregoing

paragraphs are intentional, willful, with bad faith scheme to trade upon the extensive consumer

goodwill and recognition RPB has established and sow consumer confusion between the parties’

and their products. Evidence of the bad faith is apparent by the blatant use of the product names in

large text and the overall small disclaimer in comparison to the prominent use of the names in this

count.


         95.    Upon information and belief, Tru-Vision’s misappropriation of the RPB Product

Trademarks have been intentional, in bad faith, willful and malicious.


         96.    Upon information and belief, Tru-Vision’s acts and conduct complained of herein

constitute misappropriation in violation of the common law of the State of Texas.


         97.    Unless enjoined by this Court, the acts of Tru-Vision complained of herein will

cause RPB to suffer irreparable harm for which there is no adequate remedy at law.


         98.    As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continue to suffer damages in an amount that is not presently ascertainably,

but will be established at trial.


                                        COUNT VIII
                                    UNJUST ENRICHMENT

         99.    RPB repeats and re-alleges the foregoing paragraphs of the Complaint as though

set forth fully herein.




                                                19
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 20 of 23



        100.   RPB has acquired notoriety in the industrial respiratory industry as consumers

associate RPB with providing high quality respiratory systems. Specifically, the RPB Product

Trademarks have become notorious in the industry as the source of high quality industrial

respirators.


        101.   Tru-Vision’s disclaimer at the bottom of the page is obscure and inconspicuous and

does not accomplish the function for which it was created and upon information and belief was

designed to cause this belief.


        102.   RPB created the RPB Product Trademarks and product names through extensive

time, labor, effort, skill and money.


        103.   Tru-Vision’s advertisement, promotion, offers for sale, sales, and/or distribution of

the inferior products, in direct competition with RPB, constitute unjust enrichment, at least because

Tru-Vision has wrongfully obtained benefits at RPB’ s expense. Tru-Vision has also, inter alia,

operated with an undue advantage.


        104.   Tru-Vision has wrongfully used and is wrongfully using the RPB Product

Trademarks in competition with RPB, and have gained and are gaining a wrongful benefit by

undue advantage through such use. Tru-Vision has not been burdened with the expenses incurred

by RPB, yet Tru-Vision is obtaining the resulting benefits for its own business and products.


        105.   Upon information and belief, Tru-Vision’s unjust enrichment at RPB’s expense has

been intentional, willful, and malicious. Evidence of the bad faith is apparent by the blatant use of

the product names in large text and the overall small disclaimer in comparison to the prominent

use of the names in this count.




                                                 20
         Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 21 of 23



        106.    Upon information and belief, Tru-Vision’s acts and conduct complained of herein

constitute unjust enrichment.


        107.    Unless enjoined by this Court, the acts of Tru-Vision complained of herein will

cause RPB to suffer irreparable harm for which there is no adequate remedy at law.


        108.    As a direct and proximate result of Tru-Vision’s infringing and unlawful acts, RPB

has suffered and will continued to suffer damages in an amount that is not presently ascertainable

but will be established at trial.


                                     PRAYER FOR RELIEF

        Wherefore, based on the foregoing, RPB prays for judgment against Tru-Vision as follows:

        a.      A declaration that Tru-Vision has infringed on RPB’s trademarks.

        b.      An Order preliminarily and permanently enjoining and restraining Tru-Vision, their
                subsidiaries, divisions, branches, affiliates, predecessors or successors in business,
                parents, and wholly-owned or partially-owned entities of the parties, and any
                entities acting or purporting to act for or on behalf of the foregoing, including any
                agents, employees, representatives, officers, directors, servants, partners, and those
                persons in active concert or participation with them, from manufacturing,
                distributing, licensing, using, copying, reproducing, displaying, adapting, offering
                for sale, and/or selling any product that (i) associates a mark that infringes RPB
                trademarks and/or (ii) that Tru-Vision markets as compatible for use with any RPB
                product.

        c.      An Order permanently enjoining and restraining Tru-Vision, their subsidiaries,
                divisions, branches, affiliates, predecessors or successors in business, parents, and
                wholly-owned or partially-owned entities of the parties, and any entities acting or
                purporting to act for or on behalf of the foregoing, including any agents, employees,
                representatives, officers, directors, servants, partners, and those persons in active
                concert or participation with them, from engaging in any act of unfair competition
                and trademark dilution utilizing any mark or designation identical or confusingly
                similar to RPB’s trademarks.

        d.      An order directing Tru-Vision to remove the RPB trademarks, or any imitation
                thereof, from all Tru-Vision’s products, as well as any other websites or
                promotional materials, whether electronic, printed or otherwise, under Tru-Vision’s
                direct or indirect dominion and control.




                                                 21
             Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 22 of 23



        e.       An Order directing Tru-Vision to remove all reference from all of Tru-Vision’s
                 products and advertisements that such product is compatible for use with any RPB
                 product.

        f.       An Order directing Tru-Vision, pursuant to 15 U.S.C. § 1116(a), to file with the
                 Court and serve on RPB’s counsel within 30 days after service of the injunction, a
                 written report, sworn under oath, setting forth in detail the manner and form in
                 which Tru-Vision has complied with the injunction.

        g.       An Order directing an accounting to determine Tru-Vision’s profits resulting from
                 its unlawful activities.

        h.       An order awarding RPB compensation for any and all damages, injury or harm
                 pursuant to 15 U.S.C. § 1117 and Texas law.

        i.       An order directing Tru-Vision to pay, jointly and severally, full restitution and/or
                 disgorgement of all profits and benefits that may have been obtained by Tru-Vision
                 as a result of its wrongful conduct pursuant to 15 U.S.C. § 1117.

        j.       An Order awarding RPB treble damages resulting from Tru-Vision’s willful and
                 intentional conduct pursuant to 15 U.S.C. § 1117 and under Texas law.

        k.       An Order awarding RPB punitive and exemplary damages as permitted by Texas
                 law.

        l.       An Order awarding RPB pre-judgment interest.

        m.       An Order awarding RPB its reasonable costs and attorney’s fees pursuant to Texas
                 law.

        n.       An Order awarding RPB any further relief this Court shall deem just and equitable.

                                           JURY DEMAND

        Pursuant to Rules 38(b) and 38(c) of the Federal Rules of Civil Procedure, RPB requests a

trial by jury for all issues so triable.




                                                  22
        Case 6:18-cv-00367-ADA Document 1 Filed 12/14/18 Page 23 of 23



       Dated: December 14, 2018            DICKINSON WRIGHT PLLC


                                           /s/    /Ross Spencer Garsson/
                                           Ross Spencer Garsson
                                           Texas State Bar No. 00784112
                                           DICKINSON WRIGHT PLLC
                                           303 Colorado Street, Suite 2050
                                           Austin, Texas 78701
                                           Telephone: 512-770-4222
                                           Facsimile: 844-670-6009
                                           E-Mail: rgarsson@dickinsonwright.com

                                           Franklin M. Smith
                                           Pro Hac Vice to be submitted
                                           Michigan Bar No: P76987
                                           2600 W. Big Beaver Rd., Suite 300
                                           Troy, Michigan 48084
                                           Telephone: 248-433-7200
                                           Fascicle: 844-670-6009
                                           E-Mail: fsmith@dickinsonwright.com

                                           Attorneys for Plaintiff RPB Safety, LLC




BLOOMFIELD 73770-23 2249473v4




                                      23
